DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed May 20, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-22 are pending. Claims 1, 15 and 20 are amended. 

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually allocating memory space for a first data object, decrementing the count by one based at least in part on determining that the first task completed execution and deallocating the memory space allocated to the first data object based at least in part on determining that the count is less than the first threshold as set forth in independent claims 1 and 15, allocate memory for a first data objects for machine learning in a neural network, deallocating the space allocated to the first data object based on determining that the last one of the one or more tasks for which the first data object is an input has completed execution, and based on determining that the first data object has a persistence defined at least by one or more tasks for which the first data object is an input as set forth in the independent claim 22. 
	Dependent claims 2-14, 16-19, 21 and 22 being further limiting to the independent claims 1, 15 and 20 respectively are also allowed. 
	The closet prior art, Spagnola et al., US Patent Application Publication No 2016/0335537 teaches a machine learning system for generating a request for improvement of a data object in a neural network. The machine learning system includes a database server including data identifying a plurality of data objects including an aggregation of content associated with an assessment. In some embodiments, the plurality of data objects are included in a neural network. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691